Title: From Benjamin Franklin to John Hancock, 20 January 1777
From: Franklin, Benjamin
To: Hancock, John


Dear Sir,
Paris, Jan. 20. 1777
The Bearer Capt. Balm is strongly recommended to me, as a very able Officer of Horse, and capable of being extreamly useful to us, in forming a Body of Men for that Service. As he has otherwise an excellent Character, I take the Liberty of recommending him to my Friends as a Stranger, of Merit, worthy of their Civilities, and to the Congress as an Officer who if employ’d may greatly serve a Cause which he has sincerely at heart. With great Respect I have the Honour to be Sir, Your most obedient humble Servant
B Franklin
Honble John Hancock Esqr
 
Notation: Jany 20. 1777 Letter from Doctr Franklin to the Presidt. of Congress recommendg. Lt. Col de la Balme
